Case 2:19-cv-00137-RDP Document 1-1 Filed 01/25/19 Page 1 of 8            FILED
                                                                 2019 Jan-25 PM 01:11
                                                                 U.S. DISTRICT COURT
                                                                     N.D. OF ALABAMA
                                                         DOCUMENT 1
                                                                                                            ELECTRONICALLY FILED
                    Case 2:19-cv-00137-RDP Document 1-1 Filed 01/25/19 Page 21/17/2019
                                                                              of 8 8:03 AM
                                                                                                               01-CV-2019-900262.00
State of Alabama                                                                             Case Number: CIRCUIT COURT OF
                                            COVER SHEET                                                JEFFERSON COUNTY, ALABAMA
Unified Judicial System
                                      CIRCUIT COURT - CIVIL CASE                             01-CV-2019-900262.00
                                                                                               JACQUELINE ANDERSON SMITH, CLERK
                                        (Not For Domestic Relations Cases)                   Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                             01/17/2019

                                                GENERAL INFORMATION
                               IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                                    DENISE MCCURDY v. DOLLAR TREE STORES, INC.

First Plaintiff:       Business         Individual             First Defendant:         Business                Individual
                       Government       Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                     Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                        CVRT - Civil Rights
     TOWA - Wantonness                                       COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                          CTMP - Contempt of Court
     TOMM - Malpractice-Medical                              CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                TOCN - Conversion
     TOOM - Malpractice-Other                                EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                       Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                           CVUD - Eviction Appeal/Unlawful Detainer
                                                             FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                       FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                    PFAB - Protection From Abuse
                                                             EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                             FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                             RPRO - Real Property
     ACCT - Account & Nonmortgage
                                                             WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                             COMP - Workers’ Compensation
     ADPA - Administrative Procedure Act
                                                             CVXX - Miscellaneous Circuit Civil Case
     ANPS - Adults in Need of Protective Services

ORIGIN:      F       INITIAL FILING                     A       APPEAL FROM                               O       OTHER
                                                                DISTRICT COURT

             R       REMANDED                           T       TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                     Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                   YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                     MONETARY AWARD REQUESTED                     NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        EAR008                                  1/17/2019 8:03:23 AM                             /s/ EDMOND DEWAYNE EARLE
                                            Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                            YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                      YES      NO
                                           DOCUMENT 2
                                                                                 ELECTRONICALLY FILED
        Case 2:19-cv-00137-RDP Document 1-1 Filed 01/25/19 Page 31/17/2019
                                                                  of 8 8:03 AM
                                                                                 01-CV-2019-900262.00
                                                                                 CIRCUIT COURT OF
                                                                            JEFFERSON COUNTY, ALABAMA
                                                                         JACQUELINE ANDERSON SMITH, CLERK
         IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                          BIRMINGHAM DIVISION


DENISE MCCURDY, an individual                   )
           Plaintiff,                           )
                                                )
                                                ) CASE NO.:
                                                ) DEMANDS A TRIAL BY JURY
V.                                              )
                                                )
DOLLAR TREE STORES, INC d/b/a                   )
DOLLAR TREE; A, B, C, the person, firm, )
business, corporation or entity who owned )
and/or controlled the premises where the        )
injury occurred; D, E, and F, the person,       )
firm, business corporation, or entity who       )
caused injury to the Plaintiff as set forth     )
hereinbelow; G, H, and I, the person, firm )
or corporation who was the employer master )
and/or principal of the person who caused )
injury to the Plaintiff at the times and places )
made the basis of this suit and who was         )
responsible of making inspections at said       )
DOLLAR TREE, as set forth hereinbelow; )
all of whose true names and identities are )
otherwise unknown to the Plaintiff at this      )
time but will be added by Amendment as          )
soon as same are ascertained                    )
Individually and jointly.                       )
               Defendant(s).                    )
                                                )

                                 STATEMENT OF PARTIES

   1. The Plaintiff, Denise McCurdy is above the age of 19 and has been a resident of Jefferson
      County, Alabama at least six (6) months preceding the filing of said lawsuit.

   2. The Defendant, Dollar Tree Stores, Inc., upon information and belief, is a domestic
      corporation doing business in Jefferson County, AL and throughout the state of Alabama,
      at material times referred to herein.

   3. Fictitious Parties A, B, C, D, E, F, G, H, and I are those individuals, entities, corporations,
      or partnerships who are not known at this time, but will be added by amendment where
      ascertained that caused injury to the Plaintiff and who owned and/or controlled the
      premises where the injury occurred.
                                           DOCUMENT 2
         Case 2:19-cv-00137-RDP Document 1-1 Filed 01/25/19 Page 4 of 8



                                       COMPLAINT

4. On or about January 18, 2017, Plaintiff Denise McCurdy, (herein Plaintiff McCurdy), while an
invitee on the premises of the Defendant Dollar Tree Stores, Inc, (herein Defendant Dollar Tree),
located at 2320 CenterPoint Pkwy, Center Point, AL 35215. While on the premises of the
Defendant’s store, Plaintiff McCurdy walked down an aisle and slipped on a liquid substance on
the floor of said premises.


                                      COUNT I
                             NEGLIGENCE OR WANTONNESS


   5. On or about the 18th day of January, 2017, Plaintiff McCurdy, while an invitee, was upon
      the premises of Dollar Tree Store located at 2320 Centerpoint Pkwy in Centerpoint, AL,
      when she slipped and fell on a liquid substance in the aisle of the store and was injured.

   6. Plaintiff’s said fall was the proximate result of the named Defendant’s and fictitious
      Defendants’ negligence and/or wantonness in that the named Defendant and fictitious
      Defendants, with knowledge that a dangerous and slippery substance was on the floor of
      the premises, allowed said substance to remain there without cleaning it up and without
      warning Plaintiff of the presence of the substance or the danger it posed.

   7. As a proximate consequence of the negligence and/or wantonness of the Defendants,
      whether named or fictitiously alleged, the Plaintiff was caused to suffer physical and
      emotional injuries which include the following damages and injuries:

           a.) Plaintiff suffered and continues to suffer from soreness and physical pain;

           b.) Plaintiff suffered injuries/strains/sprains to her left side of hip, left leg, and lower
               back.

           c.) Plaintiffs suffered pain and suffering and will continue to suffer such severe pain
               and suffering;

           d.) Plaintiffs incurred expenses for medical treatment, medicine and physician’s fees.
               Further, Plaintiffs will be caused to continue to incur such expenses in the future in
               order to alleviate the injuries, pain and suffering;

           e.) Plaintiffs suffered severe mental anguish from injuries sustained as result of the
               willful wanton negligent acts of Defendant Dollar Tree Stores, Inc and fictitious
               defendants and will continue to suffer such severe mental anguish;

           f.) As a result of Defendant Dollar Tree Stores, Inc. conduct, Plaintiff sustained a
               physical impairment and will continue to suffer from said physical impairment in
               the future, which results in a loss of ability to earn money and of actual earnings.
                                            DOCUMENT 2
         Case 2:19-cv-00137-RDP Document 1-1 Filed 01/25/19 Page 5 of 8




           g.) As a result of said incident, Plaintiffsare prevented from participating and enjoying
               the benefits of a full and complete life.

                                             COUNT II
                                NEGLIGENT SUPERVISION
 8. The Plaintiff adopts and realleges the preceding paragraphs one through seven and further
alleges as follows:

9. Upon information and belief, Plaintiff believes that the Defendant failed to properly train, direct,
and/or supervise its employees on the premises known as Dollar Tree, which gave rise to the basis
of this complaint.

        WHEREFORE WITH ALL PREMISES CONSIDERED, Plaintiff demands a
judgment against the Defendant for actual, punitive and general damages, and such other damages
as allowed by the State of Alabama in an amount in excess of this Honorable Court’s Jurisdictional
limit for the injuries caused by Defendant.

                                                               Respectfully Submitted,

                                                              /s/ Edmond D. Earle
                                                              Edmond D. Earle (EAR008)
                                                              Attorney for the Plaintiff
   OF COUNSEL:
   The Earle Law Firm, LLC
   1820 7th Ave. North, Suite 105
   Birmingham, AL 35203
   Phone: (205) 458-0041
   Fax: (205) 458-0015
   Email: earle@earlelawfirm.com

                         PLAINTIFF DEMANDS A TRIAL BY JURY

DEFENDANT MAY BE SERVED BY CERTIFIED MAIL AS FOLLOWS:


REGISTERED AGENT of Dollar Tree Stores, Inc.

Corporation Service Company, Inc.
641 South Lawrence Street
Montgomery, AL 36104
             Case 2:19-cv-00137-RDP Document 1-1 Filed 01/25/19 Page 6 of 8


                                      AlaFile E-Notice




                                                                        01-CV-2019-900262.00


To: EDMOND DEWAYNE EARLE
    earle@earlelawfirm.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                       DENISE MCCURDY V. DOLLAR TREE STORES, INC.
                                  01-CV-2019-900262.00

                     The following complaint was FILED on 1/17/2019 8:03:58 AM




    Notice Date:    1/17/2019 8:03:58 AM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
             Case 2:19-cv-00137-RDP Document 1-1 Filed 01/25/19 Page 7 of 8


                                      AlaFile E-Notice




                                                                        01-CV-2019-900262.00


To: DOLLAR TREE STORES, INC.
    2320 CENTERPOINT PARKWAY
    CENTERPOINT, AL, 35215




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                       DENISE MCCURDY V. DOLLAR TREE STORES, INC.
                                  01-CV-2019-900262.00

                     The following complaint was FILED on 1/17/2019 8:03:58 AM




    Notice Date:    1/17/2019 8:03:58 AM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
                   Case 2:19-cv-00137-RDP Document 1-1 Filed 01/25/19 Page 8 of 8
State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     01-CV-2019-900262.00
Form C-34 Rev. 4/2017                                - CIVIL -
                              IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                                   DENISE MCCURDY V. DOLLAR TREE STORES, INC.
  NOTICE TO:       DOLLAR TREE STORES, INC., 2320 CENTERPOINT PARKWAY, CENTERPOINT, AL 35215

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  EDMOND DEWAYNE EARLE                                                                           ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 1820 7TH AVENUE NORTH SUITE 105, BIRMINGHAM, AL 35203                                                            .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of DENISE MCCURDY
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

          1/17/2019 8:03:58 AM                    /s/ JACQUELINE ANDERSON SMITH              By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ EDMOND DEWAYNE EARLE
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
